Order, Supreme Court, New York County (Leland DeGrasse, J.), entered July 10, 2001, which denied respondent’s motion to vacate a default judgment confirming an arbitration award, unanimously affirmed, with costs.
The court properly denied respondent-appellant’s motion to vacate the default judgment. Appellant failed to either present a reasonable excuse for his default in responding to the motion to confirm the award or to demonstrate that the arbitration award should be vacated or modified on any of the grounds set forth in CPLR 7511 (see Goncalves v Stuyvesant Dev. Assoc., 232 AD2d 275). Although appellant claims that certain papers should have been served on his attorney rather than himself, the record fails to support his assertion that he was represented by counsel during the relevant periods, and in fact contains appellant’s own reference to his pro se status. Concur — Tom, J.P., Rosenberger, Friedman and Gonzalez, JJ.